Citation Nr: 1400909	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to residuals of prostate cancer.

2.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for liver disability, to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for renal cysts, to include as secondary to exposure to herbicides.

5.  Entitlement to an initial increased rating for residuals of prostate cancer, which was assigned a 100 percent rating from January 5, 2001 through June 30, 2001, a 20 percent rating from July 1, 2001 through April 2, 2008, and a 40 percent rating beginning April 3, 2008.

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  A July 2012 rating decision granted a 100 percent rating for residuals of prostate cancer from January 5, 2001 through June 30, 2001, a 20 percent rating from July 1, 2001 through April 2, 2008, and a 40 percent rating beginning April 3, 2008.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2013, and a transcript of the hearing is of record.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The issue of service connection for heart disease was raised at the Veteran's July 2013 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

There is no VA evaluation with nexus opinion on file with respect to the issues of entitlement to service connection for PCT, a liver disability, and renal cysts, to include whether these disabilities are due to exposure to herbicides or due to medications he is taking for his service-connected disability.  There is post-service medical evidence of liver disability and renal cysts; it is unclear if the Veteran currently has PCT.  Although there is a nexus opinion in March 2009 on whether the Veteran hypertension is secondary to service-connected residuals of prostate cancer, the opinion does not address whether the Veteran's hypertension has been aggravated by residuals of prostate cancer.  

Although the July 2012 Supplemental Statement of the Case (SSOC) refers to VA treatment reports dated from May 2010 to April 2012, these treatment reports are not currently of record and must be obtained prior to Board adjudication of the issues on appeal.

Accordingly, this case is REMANDED to the AMC/RO for the following actions:

1.  The VA treatment records for the Veteran from the VA Medical Center in Huntington, West Virginia referred to in the July 2012 SSOC must be associated with the record. 

2.  Schedule the Veteran for VA examination(s) to determine the nature and etiology of any liver disability, renal cysts, and hypertension.  It should also be determined whether the Veteran has PCT and, if so, its etiology.  The entire record must be provided to the examiner(s) in conjunction with any scheduled examination.  All necessary tests should be conducted.  For any disability that is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability is causally related to service, to include exposure to herbicides or medication prescribed for the Veteran's service-connected prostate cancer.  An appropriate examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's disabilities have been aggravated by his service-connected prostate cancer or medication taken for prostate cancer.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran with a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


